DETAILED ACTION
Claims 1-20 are pending. A complete action on the merits appears below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Trapini (US 4,972,832) in view of Creighton (US 20100312160 A1).
Regarding claim 1, Trapini teaches a leg wrap (Col. 2, Lines 42-57; discuss the invention as being a therapeutic wrap for holding thermal packs, the wrap being suitable for locations, such as thighs, knees, ankles, and the like), comprising:
an elongate body portion (Fig. 1; therapeutic wrap 10) having an outer layer (Fig. 1; first sheet 12) and an inner layer (Fig. 1; second sheet 14) that define one or more interior spaces (Fig. 1-3; sleeves 46 for receiving thermal packs each comprising pockets 56 along each sleeve, the openings along the side edges provide individual access to each pocket 56) configured to receive one or more cold packs (Col. 1, Lines 12-25; discuss the thermal packs as optionally being cold packs to alleviate pain, reduce swelling, and/or increase blood circulation to the affected body part); and
a plurality of retention elements configured to retain the leg wrap in a wrapped orientation on the user's leg (Fig. 1; elongate straps 40 and short straps 42 are secured together when the wrap is placed on the injured area).
However, Trapini is silent upon the teaching of the leg wrap, wherein the body portion is sized to cover at least a substantial entirety of a length of a user's leg and, when wrapped around the user's leg, to cover at least a substantial entirety of a circumference of the user's leg.
Creighton teaches a therapeutic compression apparatus for treating limbs, such as the leg, comprising a single piece garment (¶[0004]). This garment being utilized to overcome previous challenges in the art relating to comfort and fit of the device on the user, due to the planar structure of the garment (¶[0004]- [0005]). The invention teaches the benefit of the device being customizable without common drawbacks such as manufacturing restraints. The customizable features of the device being related to variations in limbs such as differing shapes and sizes (¶[0014]).
Creighton further teaches the device being sized to cover at least a substantial entirety of a length of a user's leg (Fig. 17; displays a legpiece trim-to-fit garment comprising a thigh portion, a joint piece section, and a leg portion) and, when wrapped around the user's leg, to cover at least a substantial entirety of a circumference of the user's leg (Fig. 11 & 13; attachment mechanism 100 is used to connect the ends of appendage 1301). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Creighton into the device of Trapini to produce a customizable therapeutic compression device which may be quickly modifiable without commonly known manufacturing drawbacks.
Regarding claim 2, Trapini teaches the leg wrap of Claim 1, wherein the body portion is divided into a plurality of discrete pockets, each configured to receive one of the cold packs (Col. 4, Lines 15-54; discuss the user to insert the thermal pack into the pocket, so that when the user is satisfied with the positioning of the wrap, thermal packs may be inserted into the pockets).
Regarding claim 3, Creighton further teaches the leg wrap of Claim 1, further comprising a reinforcement strip that extends in a lengthwise direction along the body portion (¶[0113] discusses the garment as having an optional spine material which can be used for stiffening and reinforcing purposes).
Regarding claim 4, Trapini further teaches the leg wrap of Claim 3, wherein the center element couples the outer layer and inner layer to segment the interior space into two sides (Fig. 3; the center line 54 divides the wrap in half forming pockets 56).  
In accordance with the rejection of Creighton, the attachment of the center element is taught as being a reinforcement strip (¶[0113] discusses the garment as having an optional spine material which can be used for stiffening and reinforcing purposes).
Regarding claim 5, Trapini teaches the leg wrap of Claim 4, further comprising a plurality of segment lines that couple the outer layer and the inner layer to create multiple pockets on one or both sides created by the reinforcement strip (Fig. 1; teach first and second sheets as being secured to each other by parallel stitches 20 and a base stitch 21; Fig. 3; three receptacles 22 are shown within the wrap 10 creating four sleeve segments 46 with eight pockets 56).  
Regarding claim 6, Trapini further teaches the leg wrap of Claim 5, wherein two or three stitched segment lines are provided to create three or four chambers on each side for a total of six or eight chambers (Fig. 1; teach first and second sheets as being secured to each other by parallel stitches 20 and a base stitch 21; Fig. 3; three receptacles 22 are shown within the wrap 10 creating four sleeve segments 46 with eight pockets 56).  
Regarding claim 7, Trapini teaches the leg wrap of Claim 5, wherein a longitudinal access opening is provided on each side of the body portion to permit access to all of the pockets on the same side of the access opening (Fig. 1-3; sleeves 46 for receiving thermal packs each comprising pockets 56 along each sleeve, the openings along the side edges provide individual access to each pocket 56).
Regarding claim 10, Trapini teaches the leg wrap of Claim 1, wherein the retention elements are bands or straps (Fig. 1; elongate straps 40 and short straps 42 are secured together when the wrap is placed on the injured area). 
Regarding claim 11, Trapini teaches the leg wrap of Claim 10, wherein each of the bands or straps is an elastic band or strap (Col. 4, Lines 5-14; discuss the straps as being elastic in nature).
Regarding claim 12, Trapini teaches the leg wrap of Claim 11, wherein each of the bands or straps can have a first portion on a first side of the body portion and a second portion on a second side of the body portion and the first portion and the second portion can be coupled to one another (Fig. 1; elongate straps 40 and short straps 42 are secured together when the wrap is placed on the injured area).  
Regarding claim 13, Trapini teaches the leg wrap of Claim 12, wherein a hook-and-loop fastener is provided to couple the first portion and the second portion of the band or strap (Col. 4, Lines 5-14; discuss the straps as being VELCRO type fasteners, with hook portions 50 and material portions 52).
Regarding claim 14, Trapini further teaches the leg wrap of Claim 11, wherein each of the bands or straps extends along one side of the body portion and connects to the other side of the body portion (Fig. 1; elongate straps 40 and short straps 42 are secured together when the wrap is placed on the injured area).  
Regarding claim 15, Trapini further teaches the leg wrap of Claim 14, wherein an attached end of each of the bands or straps is attached at or near a center of the body portion and wherein a remainder of each of the bands or straps is free of the body portion (Fig. 1; straps 40 and 42 are shown as attached to the therapeutic wrap 10 at the third sheet 26 located in the center section of the wrap).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Trapini (US 4,972,832) in view of Creighton (US 20100312160 A1) further in view of Rosenwald (US 5,496,358).
Regarding claim 8, Trapini/Creighton teaches the leg wrap of Claim 7.
However, Trapini/Creighton fails to teach wherein the access openings are defined by or within the outer layer.
Rosenwald teaches a thermal wrap for application to body members such as joints and limbs, comprising a pouch for containing a thermal medium (¶Abstract). The thermal medium being removably located within the pouch through external opening (Col. 3; Lines 31-44). 
Rosenwald further teaches the leg wrap having an access opening wherein the access openings are defined by or within the outer layer (Fig. 7-8; pouch 242).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Rosenwald into the device of Trapini/Creighton to provide a device having compressive force to a thermal medium (Col. 8; Lines 36-42).
Regarding claim 9, Rosenwald further teaches the leg wrap of Claim 7, wherein each of the access openings comprises a zipper that allows for access and closure (Fig. 6; zipper 152).  


 Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Trapini (US 4,972,832) in view of Creighton (US 20100312160 A1) further in view of Hickey (US 20030163182 A1).
Regarding claim 16, teaches the leg wrap of Claim 15.
However, Trapini is silent upon the teaching of the wrap wherein a length of each of the bands or straps is greater than one-half of a width of the body portion such that each of the bands or straps overhangs the body portion when the leg wrap is laid flat.  
Hickey teaches a waterproof container for holding an ice pack having straps that can be easily, removably attached to and replaced to form loops and attachments of varying lengths (¶Abstract, [0004]). The length of the straps allow for more mechanical bonding between the hook and loop attachments between the straps and the body of the device (¶[0047]). 
Hickey further teaches the wrap wherein a length of each of the bands or straps is greater than one-half of a width of the body portion such that each of the bands or straps overhangs the body portion when the leg wrap is laid flat (Fig. 5; the straps are displayed as wrapping around the ice pack multiple times).  
Therefore, at the effective filing date it would have to obvious to a person having ordinary skill in the art to incorporate the teachings of Hickey into the device of Trapini to produce multiple mechanical bonds strengthening the securing mechanism of the wrap and distributing the load of the ice pack (¶[0046]- [0048]).
Regarding claim 17, Hickey further teaches the leg wrap of Claim 14, wherein each of the bands or straps includes one or more fastener strips oriented in a lengthwise direction of the band or strap, the fastener strips configured to attach to the body portion (Fig. 5; straps 106, 108, 110, and 112 are pressed into contact with section 150, the straps connecting to the hook material of section 150).
Regarding claim 18, Hickey teaches the leg wrap of Claim 17, further comprising one or more fastener strips oriented in a lengthwise direction of the body portion such that the fastener strips of the bands or straps are perpendicular or substantially perpendicular to the fastener strips of the body portion (Fig. 5; straps 106, 108, 110, and 112 are pressed into contact with section 150, the straps connecting to the hook material of section 150).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Trapini (US 4,972,832)/Creighton (US 20100312160 A1) in view of Hickey (US 20030163182 A1) further in view of Yewer (US 5,591,122).
Regarding claim 19, Trapini/Creighton/Hickey teaches the leg wrap of Claim 18.
However, Trapini/Creighton/Hickey fails to teach the leg wrap wherein the fastener strips of the bands or straps are hook material and the fastener strips of the body portion are loop material of a hook and loop fastener.
Yewer teaches a device for wrapping around a portion of a body, with an insert panel for adding thermal energy to the patient when desired (Abstract). This device having securing mechanisms comprising hook and loop fastening elements (Fig. 1; ends 28, 30, 22, and 24 comprise hook and loop fastening elements).
Yewer further teaches the wrap wherein the fastener strips of the bands or straps are hook material and the fastener strips of the body portion are loop material of a hook and loop fastener (Col. 3, Lines 5-16).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Yewer into the device of Trapini/Creighton/Hickey to provide a thermal wrap with a foundation well known in the art (Col. 3, Lines 17-22).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trapini (US 4,972,832) in view of Creighton (US 20100312160 A1) further in view of McClain (US 20160143772 A1).
Regarding claim 20, Trapini/Creighton fails to teach a kit, comprising a pair of the leg wraps of Claim 1.
McClain teaches a thermal therapeutic garment with a tubular sleeve for wrapping around a portion of a user (¶Abstract). The garment being provided within a kit, the kit having multiple sleeves to provide selectability to the user on the application of body parts having a multitude thereof (¶[0065]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of McClain into the device of Trapini/Creighton to provide a more versatile thermal therapeutic garment (¶[0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794